Name: Commission Regulation (EC) NoÃ 259/2005 of 16 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 17.2.2005 EN Official Journal of the European Union L 46/29 COMMISSION REGULATION (EC) No 259/2005 of 16 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 17 February 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 February 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 16 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 132,3 204 84,7 212 189,0 624 230,6 628 104,0 999 148,1 0707 00 05 052 167,2 068 111,6 204 68,5 999 115,8 0709 10 00 220 39,4 999 39,4 0709 90 70 052 194,3 204 227,9 999 211,1 0805 10 20 052 49,0 204 48,3 212 44,6 220 34,7 421 29,7 448 35,8 624 61,8 999 43,4 0805 20 10 204 88,2 624 73,4 999 80,8 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 50,3 204 93,6 220 35,5 400 79,0 464 47,5 624 67,2 662 40,8 999 59,1 0805 50 10 052 61,3 999 61,3 0808 10 80 400 107,7 404 105,1 508 87,5 528 87,5 720 45,6 999 86,7 0808 20 50 388 77,5 400 90,3 512 70,8 528 74,3 720 55,6 999 73,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.